Citation Nr: 0420098	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  01-00 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for uterine prolapse 
and hysterectomy, claimed as secondary to service-connected 
residuals of post-operative thyroidectomy with 
hypothyroidism.

2.  Entitlement to an initial rating in excess of 70 percent 
for major depression. 

3.  The propriety of the reduction from 60 percent to 30 
percent for residuals of post-operative thyroidectomy with 
hypothyroidism.

4.  Entitlement to a rating in excess of 10 percent for low 
back strain.

5.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1989 to October 
1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a October 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The RO granted service connection for major depression as 
secondary to service-connected residuals of the postoperative 
thyroidectomy and assigned an initial 70 percent rating 
effective January 26, 2000.  In light of the separate grant 
of service connection for major depression on a secondary 
basis, the RO thereby reduced the rating for residuals of the 
post-operative thyroidectomy from 60 percent to 30 percent 
effective January 26, 2000, based on a finding that the 
criteria for a 60 percent rating were no longer met as the 
depression was currently separately service-connected.  

The RO also denied entitlement to service connection for 
uterine prolapse and hysterectomy claimed as secondary to the 
service-connected residuals of a post-operative thyroidectomy 
and denied entitlement to a TDIU was also denied.



The veteran initially requested a personal hearing at the RO 
either before a traveling Veterans Law Judge sitting at the 
RO, or via a video-conference.  Then, in a statement received 
in May 2001, she veteran informed the RO that she wanted a 
local hearing with a Hearing Officer at the RO instead of a 
BVA hearing.  A personal hearing before a Hearing Officer at 
the RO was subsequently held in May 2001.  A transcript of 
her testimony has been associated with the claims file.

The appeal as to the issues of entitlement to a rating in 
excess of 10 percent for low back strain and a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
establishes that uterine prolapse, which ultimately led to a 
hysterectomy, was as likely as not causally related to muscle 
weakness caused by the service-connected post-operative 
residuals of the thyroidectomy with hypothyroidism.

2.  Residuals of the post-operative thyroidectomy with 
hypothyroidism have been productive of muscular weakness and 
weight gain since January 26, 2000; but neither 
cardiovascular involvement, dementia nor bradycardia have 
ever been shown.

3.  Major depression is shown to be productive of a level of 
impairment that more nearly approximates that of occupational 
and social impairment with deficiencies in most areas such as 
judgment, thinking and mood, due to such symptoms as:  
confusion, impaired cognitive functioning, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; and the 
inability to establish and maintain effective work and social 
relationships, with no evidence of total occupational and 
social impairment.  


CONCLUSIONS OF LAW

1.  Uterine prolapse and hysterectomy are proximately due to, 
the result of, or aggravated by the service-connected 
postoperative thyroidectomy with hypothyroidism.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 
3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  As the reduction of the 60 percent rating to 30 percent 
for residuals of a thyroidectomy with hypothyroidism was not 
proper, effective from January 26, 2000, the 60 percent 
rating is restored effective from that date.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 
4.119 including Diagnostic Code 7903 (2003).

3.  The schedular criteria for the assignment of an initial 
rating in excess of 70 percent for the service-connected 
major depression have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.10, 4.130 including Diagnostic Code 9411 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was discharged from active service in October 
1992.  One month later, in November 1992, the RO issued a 
rating decision granting service connection for post-
operative total thyroidectomy, thyroglossal cyst with papular 
carcinoma in cyst wall.  

A 10 percent rating was assigned under Diagnostic Code 7905, 
effective from October 31, 1992.  The RO also granted service 
connection for low back strain and assigned an initial 
noncompensable rating for that disability.  


The veteran was afforded a VA examination in July 1999 in 
conjunction with a claim for an increased rating.  She 
complained of constant fatigue, constipation, depressed mood 
with crying spells, forgetfulness and feeling cold all the 
time.  She reported that she had gained over 25 pounds in the 
past three years.  The diagnosis was that of status post 
subtotal thyroidectomy with thyroglossal cyst removal in 
1991; hypothyroidism, secondary to thyroidectomy, on thyroid 
supplements.  

In August 1999 the RO increased the rating for residuals of 
status post thyroidectomy to 60 percent under Diagnostic Code 
7903, effective from January 27, 1999.

In March 2000, the veteran submitted a claim of entitlement 
to service connection, on a secondary basis, for uterine 
prolapse and hysterectomy, as well as for depression and 
anxiety.  She also requested an increased rating for her 
thyroid disability.  In support of her claim she submitted 
private medical records showing that she veteran had had a 
hysterectomy in June 1998 due to uterine prolapse caused by 
muscle weakness.  

VA treatment records from January 2000 through April 2000 
show a diagnosis of major depressive disorder, recurrent, 
severe.  

The veteran was afforded a VA examination in July 2000.  She 
continued to complain of fatigue, constipation, depressed 
mood, anxiety and forgetfulness.  She felt cold all the time, 
and she indicated that she had gained about 60 pounds in the 
last two years.  According to the examination report, she 
worked part-time in the U. S. Postal Service.  Diagnostic 
test results revealed a normal sinus rhythm on EKG.  Thyroid 
function tests showed FTI at 2.66, normal, T4 at 8.67, 
normal, and TSH 5.52 slightly elevated.  CBC was 
unremarkable, hemoglobin and MCV also unremarkable.  The 
diagnosis was that of subtotal thyroidectomy from papillary 
carcinoma of the thyroid, on supplemental Synthroid; an mild 
iatrogenic hyperthyroidism.  

The veteran was also afforded a VA psychiatric examination in 
July 2000.  The examiner opined that it was as likely as not 
that her anxiety and depression were related to her 
thyroidectomy.  On examination, her manner was somewhat 
subdued and reserved.  Speech was coherent and soft.  Affect 
was restricted.  Mood was depressed.  Thought processes were 
goal directed.  She did not describe any bizarre ideas.  She 
did not report any delusional beliefs.  She did not report 
any suicidal or homicidal ideation.  She was alert and 
oriented to time, place and person.  The diagnosis was that 
of major depression, recurrent, severe.  Global Assessment of 
Functioning (GAF) score was 58 which was based upon moderate 
to moderately severe psychological symptoms and moderately 
severe psychosocial and occupational impairment.  

Finally, the veteran was afforded a gynecological examination 
in July 2000.  She reported no pelvic pain or problems since 
her total abdominal hysterectomy.  Gynecological history was 
unremarkable.  She did report nocturia three times at night 
for the past six months.  She reported constipation that she 
treated with Metamucil over the last five years with bowel 
movements about once per week.  She denied any dysuria, 
urgency, frequency, diarrhea or blood in the stool.  There 
was no pelvic pain, dysuria, dyspareunia, vaginal discharge 
or vaginal bleeding.  

The pelvic examination revealed no external lesions, no 
discharge, no evidence of yeast.  The veteran had not 
evidence of a rectocele or vaginal prolapse.  She did have 
very mild, less than a first degree, cystocele with no 
complaints of incontinence.  Bimanual examination was 
unremarkable.  No tenderness, no masses, and no uterus were 
identified.  Rectal evaluation was completed, there were no 
masses.  No polyps or any other irregularities were noted 
with Hemoccult completed.  The assessment was that of normal 
gynecological evaluation; status post total abdominal 
hysterectomy and posterior herniorrhaphy; subtotal 
thyroidectomy in 1991, for a thyroglossal cyst and papillary 
carcinoma; no other gynecological abnormalities or pain 
noted.  Papanicolaou (PAP) smear and CBC were normal.  

The examiner indicated that the veteran's hysterectomy was 
not related to thyroidectomy or "weak" muscle, that it was 
related to uterine prolapse.  

In an October 1999 rating decision, the RO granted 
entitlement to service connection for major depression, based 
on a finding that it was related to the service-connected 
residuals, status post thyroidectomy.  An initial rating of 
70 percent was assigned, effective from January 26, 2000, the 
effective date for the grant of service connection.  

In the same rating decision, the RO determined that since a 
separate grant of service connection was awarded for the 
major depression on a secondary basis, the 60 percent rating 
for residuals of status post thyroidectomy must be reduced to 
30 percent to avoid pyramiding.  In other words, the RO noted 
that part of the criteria for the 60 percent rating was 
mental disturbance, which had become separately rated as 
major depression, and therefore that symptom may no longer be 
used to meet the 60 percent criteria for the service-
connected residuals status post thyroidectomy.  The RO also 
denied entitlement to service connection for uterine prolapse 
and hysterectomy, and a TDIU.  

In December 2000, the veteran submitted a timely Notice of 
Disagreement with the October 1999 rating decision.  A 
Statement of the Case was issued as to these issues, and the 
veteran perfected her appeal in January 2001.  

Also in January 2001, the veteran submitted a claim for an 
increased (compensable) rating for low back strain.  

In an April 2001 rating decision, the RO confirmed and 
continued the noncompensable rating for low back strain.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in May 2001.  She testified as to the 
issues of entitlement to service connection for uterus 
prolapse and hysterectomy claimed as secondary to the 
service-connected residuals status post thyroidectomy; a 
TDIU; and increased (compensable) evaluation of low back 
strain.  

The veteran testified that her uterine prolapse, which 
ultimately led to the hysterectomy, occurred due to weak 
muscles as a symptom of the hypothyroidism.  She also 
testified that she experienced back spasms and had trouble 
bending down to pick things up.  She testified that she no 
longer worked at the U.S. Postal Service, and that she had to 
stop working because of the strain to her back.  

In a November 2001 VA medical opinion, the examiner from 
October 2000 indicated that the veteran's uterine prolapse 
was completely unrelated to thyroidectomy and unrelated to 
hypothyroidism.  The examiner indicated that the two 
disorders were completely unrelated and he could not 
understand or identify any connection between the two 
disorders.  

The veteran was afforded a VA psychiatric examination in 
August 2002.  She presented as alert, well developed, well 
nourished and normally proportioned who seemed pleasant, 
sedate, and mature.  She seemed attired and groomed with 
understated elegance.  Generally she was quiet and responded 
to questions promptly and fully.  She described a life that 
might be called avoidant.  She lived alone and spent her day 
knitting.  She indicated that she did not tolerate other 
people very well and that she got angry easily.  She noted 
that she didn't like being around people, and indicated that 
her six-year old daughter lived about 5-minutes away with her 
sister who had children around her age.  

The veteran reported panic attacks three times per week, but 
no auditory hallucinations.  She answered affirmatively to 
having feelings that people were watching or making fun of 
her.  Her medications included Zoloft and Wellbutrin, 
sleeping pills, thyroid medication and muscle relaxants.  

On mental status examination, there was no evidence of 
thought or mood disorder.  Rather, there seemed a general 
"dampening down" of mood and spirits.  She seemed perhaps 
older not by virtue of her appearance, which was very good, 
but by her intolerance of older people and even her own 
child.  She answered affirmatively to being depressed, and 
she said that she had been "very suicidal."  She had not 
attempted suicide.  There were no homicidal thoughts.  Rate 
and flow of speech was normal.  There was no evidence of 
illogical or obscure speech patterns.  

The veteran indicated that she was either angry or she cried.  
She answered that her memory was very poor.  Gross clinical 
evaluation did not show evidence of a significant short or 
long-term memory loss.  Ability to maintain personal hygiene 
and basic ADL's was good.  

The diagnosis was that of major depressive disorder, by 
history; dysthymia.  The Global Assessment of Functioning 
(GAF) score was 75.  The examiner opined that the veteran's 
condition was more in the area of dysthymia, and had a 
significant impairment on capacity for physical or sedentary 
employment.  Rather off the cuff, the examiner estimated that 
she had achieved some type of an iron-clad equilibrium of 
visiting doctors, mood elevating psychiatric drugs, lack of 
family or social responsibility, etc.  Reasons for the view 
of the equilibrium being strong were what appeared to be her 
excellent appearance, her thorough involvement in her hobby 
[knitting].  

There seemed little motivation for change.  Her repeated 
expression of anger sometimes flowing into self-anger 
suggested that her basic personality was not suitable for 
employment.  Whether that was directly a result of her 
diagnosed psychiatric condition was still an unresolved 
question.  The examiner opined that her personality was more 
a basis for her unemployment than the diagnosed mental 
condition, and that the mood elevating medications, standard 
in today's psychiatric practice, were unintentionally 
furthering that theorized basic personality condition.  

The veteran was hospitalized for about a week at the end of 
October 2002 for observation and evaluation for stability.  
The veteran was mildly obese.  During the interview, she 
became close to tears many times, but was cooperative, alert 
and oriented times four.  Her speech was very goal directed.  
Mood was described as sad.  Affect was depressed.  She had no 
evidence of any formal thought disorder.  Her thought 
contents were preoccupation with a misery.  She denied any 
hallucinations.  She had a fairly good intelligence and fund 
of knowledge.  She had a mini-mental status exam score of 
28/30.  She denied any ideation, intent or plan for suicide 
and denied homocidality.  

She had a fair insight into her mental and medical condition 
and had a fair judgment.  Lab results were abnormal.  Her UDS 
was negative for all drugs.  Thyroid function test was 
extremely deranged with TSH being higher than 100 and T3 and 
T4 being extremely low and also a lower thyroglobulin all 
consistent with absence of the thyroid gland.

The veteran was admitted to the locked unit and put on 
suicide precautions.  She had to share a room with another 
patient which she did not like because she thought she did 
not feel comfortable with other patients, but on a little 
support and reassurance, she did not make much of a fuss 
about sharing her room.  She spent most of her stay in the 
hospital alone in her room lying down on the bed and looking 
out of the window, interacting very little with peers and 
very rarely coming out to watch television.  She did not 
attend OT because when she did she was found not to be taking 
any participation in it.  Beck Depression Inventory revealed 
a score of 38 which was interpreted as severely depressed.  
They continued all medications that she had been taking prior 
to the admission.  

During the admission, she was taken for a whole body scan to 
rule out any spread or metastasis of the thyroid cancer.  
Because of the scan, levothyroxine had been stopped by the 
endocrinologist which was thought to be a major cause for her 
depressed mood.  After the scan, they restarted her on 
thyroxine and her mood improved considerably, and she even 
smiled and took part in social activities like playing cards, 
talking and laughing with others.  Discharge medications 
included Zoloft, Seroquel and Wellbutrin.  

The impression was that the veteran had a depressive disorder 
secondary to her being hypothyroid and that although she may 
have primary psychiatric disorder, it was exacerbated by her 
medical condition.  The final diagnosis was major depressive 
disorder; rule out mood disorder due to medical condition.  
Global Assessment of Functioning (GAF) on discharge was 45.

The veteran was afforded another VA examination after her 
inpatient discharge in November 2002.  On mental status 
examination, she was alert, oriented, obese, neat and well-
groomed.  She was tearful at times.  Attitude was 
cooperative.  

The veteran was oriented.  She described her mood as sad.  
She denied active suicidal or homicidal ideation.  She did 
not appear to have any significant cognitive deficits.  

The assessment was that of major depressive disorder, 
recurrent.  The Global Assessment of Functioning (GAF) was 
about 55 to 60.  The examiner opined that the veteran met the 
criteria for major depressive disorder with sad mood, 
tearfulness, feeling of hopelessness, passive suicidal 
ideation and severe significant personality change.  The 
examiner also noted that it appeared that she was unable to 
work in the post-office because of back problems rather than 
because of depression, even though she stated she started 
having depressive symptoms about two years ago when she quit.  
The examiner opined that her unemployability was not likely 
because of her service-connected depression.  

In June 2003, the veteran was afforded a VA spine 
examination.  Based on the medical findings, the RO issued a 
rating decision in January 2004 which increased the rating to 
10 percent for low back strain, effective from September 26, 
2003.


Criteria & Analysis

A.  Preliminary Matter:  Duties to Notify & to Assist

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West 2002).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefit at issue is complete with regard 
to the issues addressed in the decision portion of this 
document.  

The duty to assist requires VA to make "reasonable efforts to 
obtain relevant records (including private records)." 38 
U.S.C.A. § 5103A (West 2002).  The RO has obtained pertinent 
VA medical records identified by the veteran.  


The evidence does not show, nor has the veteran identified, 
the existence of any additional pertinent medical records 
that have not been obtained with regard to her claim of 
service connection for uterine prolapse and hysterectomy, and 
with regard to her claims for an initial rating in excess of 
70 percent for major depression and the propriety of the 
reduction to 30 percent for residuals of status post 
thyroidectomy with hypothyroidism.  Accordingly, the Board 
finds that the RO has made reasonable attempts to obtain 
medical records referenced by the veteran, and that VA's duty 
to assist her in obtaining pertinent medical records is 
satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2003).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b) (2003).  VA must inform the veteran whether she or 
VA bears the burden of producing or obtaining that evidence 
or information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


By various correspondence from the RO as well as the August 
1999 rating decision, the October 2000 rating decision, the 
December 2000 Statement of the Case, the March 2003 and 
January 2004 Supplemental Statements of the Case, the veteran 
was notified of what information was necessary to 
substantiate her claim for service connection for uterine 
prolapse and hysterectomy as well as her claims for an 
initial rating in excess of 70 percent for major depression 
and the propriety of the reduction from 60 percent to 30 
percent for residuals of status post thyroidectomy with 
hyperthyroidism, as whether she, or VA, bore the burden of 
producing or obtaining the evidence.  Accordingly, the Board 
finds that the duty to inform the veteran of required 
evidence to substantiate her claims has been satisfied.  38 
U.S.C.A. § 5103(a) (West 2002).

The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  The 
veteran has been afforded VA examinations in conjunction with 
her claims.

It is noted that the CAVC decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, a VCAA notice letter was sent to the veteran in 
July 2002, subsequent to the October 2000 initial unfavorable 
AOJ decision.  Moreover, the VCAA letter did not address the 
issue of service connection for uterine prolapse and 
hysterectomy, claimed as secondary to the service-connected 
residuals status post thyroidectomy with hypothyroidism or 
the issue of the propriety of the reduction from 60 percent 
to 30 percent for residuals of status post thyroidectomy with 
hypothyroidism. However, in light of the favorable action 
taken hereinbelow with regard to the claims of secondary 
service connection and the propriety of the reduction, the 
Board finds that the veteran has not been prejudiced by the 
RO's lack of VCAA notice as it pertains to those issues.  

Because the VCAA notice in this case with respect to the 
issue of the initial 70 percent rating assigned for major 
depression was not provided to the appellant prior to the 
initial RO adjudication denying the claim, the timing of the 
notices do not comply with the express requirements of the 
law as found by the CAVC in Pelegrini.  

On July 16, 2004, the VA General Counsel issued VAOPGCPREC 7-
04, which addressed what the CAVC held in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004), 
regarding VA's obligation to provide VCAA notice pursuant to 
38 U.S.C. § 5103(a).  



In essence, the CAVC held that the Board does not err in 
deciding a case where the timing of the VCAA notice is not 
complied with in cases where the agency of original 
jurisdiction issued a decision prior to the enactment of the 
VCAA.  This is the case here.  The rating decision was issued 
in October 2000, the VCAA was enacted in November 2000 and 
notice of the VCAA was provided to the veteran in July 2002.  

Nonetheless, all the VCAA requires is that the duty to notify 
is satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In the veteran's case at hand, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  

Pelegrini also held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1) (2003).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  


Through the October 2000 rating decision, December 2000 
Statement of the Case (SOC), as well as correspondence to the 
veteran in July 2002, guidance was provided to the veteran 
with respect to the evidence necessary to substantiate her 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

The RO has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefit sought, what VA has done 
and/or was unable to accomplish, and what 
evidence/information she can obtain/submit herself.  

Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.


Secondary Service Connection

Regulations provide that service connection may be granted 
for any disability which is proximately due to, the result 
of, or aggravated by a service-connected disease or injury.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original claim.  38 C.F.R. § 3.310 (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In granting service connection, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

After carefully analyzing the evidence, the Board concludes 
that the evidence in this case is in relative equipoise; that 
it is at least as likely as not that the veteran's uterine 
prolapse which led to the hysterectomy is secondary to the 
service-connected residuals of the status post 
thyroidectomy/hypothyroidism.  

In this respect, the veteran's private doctor has indicated, 
as noted herein above, that she suffered a uterine prolapse 
due to muscle weakness.  In contrast, the VA examiner in 
October 2000 indicated that there was no relationship between 
the veteran's uterine prolapse weak muscle and the residuals 
of the thyroidectomy or hypothyroidism.  That VA examiner; 
however, did not address the fact that "muscular weakness" 
is a symptom listed as one of the criteria for rating 
hypothyroidism and that muscle weakness was noted by the 
veteran's private doctor as the reason for the uterine 
prolapse.  

While subsequent VA examinations do not contain opinions 
supporting the notion that the veteran's uterine prolapse and 
ultimate hysterectomy is at least as likely as not due to the 
service-connected residuals of the thyroidectomy with 
hypothyroidism, they also do not contain any medical evidence 
to contradict the opinion of the veteran's private examiner.  
Therefore, the Board concludes, by extending the benefit of 
the doubt to the veteran, her uterine prolapse with resulting 
hysterectomy is proximately due to or the result of the 
service-connected residuals status post thyroidectomy with 
hypothyroidism.


Initial Increased Rating - Major Depression

The veteran's claim for a higher rating for major depression 
arose following the assignment of an initial disability 
rating.  On an original claim, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In Fenderson v. West, 12 Vet App 119 (1999), the CAVC held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves ratings 
assigned in connection with the original grant of service 
connection for major depression, the Board will follow the 
mandates of the Fenderson case in adjudicating these claims.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 3.321(a) and Part 4 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  

38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The veteran's major depression is currently rated pursuant to 
the criteria set forth in the General Rating Formula for 
Mental Disorders under 38 C.F.R. § 4.130, including 
Diagnostic Code 9434 (2003).  

Under the applicable criteria, a 30 percent evaluation is 
contemplated upon a showing of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).

A 50 percent disability evaluation is warranted for major 
depression which is productive of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent disability evaluation is warranted for major 
depressive disorder which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

Words such as "considerable" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2003).  

It should also be noted that use of terminology such as 
"moderate" and "severe" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2003).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2003) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

It is not required to find the presence of all, most, or even 
some, of the enumerated symptoms recited for particular 
ratings.  Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2003) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.

If the evidence demonstrates that a claimant suffers symptoms 
or effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126 (2003).


The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)].  GAF scores ranging between 71 to 
80 reflect that if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) and result in 
no more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  DSM-IV at 32.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

As noted herein above, when all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In this case, the Board finds that the veteran's service-
connected depression is properly rated as 70 percent 
disabling, and that her symptomatology with regard to the 
major depressive disorder has been fairly consistent since 
the effective date of the grant of service connection.  All 
of the examinations of record, as well as the outpatient 
treatment reports, as noted hereinabove, indicate that her 
major depression has been manifested by symptoms that more 
nearly approximate the criteria set forth for the application 
of a 70 percent rating under Diagnostic Code 9434 since the 
effective date of service connection.  

The medical evidence of record shows that the veteran is 
severely depressed, that she has deficiencies in most areas, 
such as work, family relations, thinking and mood due to 
suicidal ideation, near-continuous depression affecting her 
ability to function appropriately and effectively.  In 
addition, she is avoidant, prefers to be alone and fears that 
others make fun of her.  

The evidence shows that her own daughter lives with another 
family member.  The evidence also reflects that the veteran 
is often tearful and has feelings of hopelessness.  

Psychological testing revealed that the veteran was severely 
depressed, and her Global Assessment of Functioning (GAF) 
score has ranged from between 45 and 75, although her 
symptomatology has remained fairly constant.  

Nonetheless, despite the consistency in the veteran's major 
depression symptoms, the evidence of record does not 
establish that it has ever been 100 percent disabling, as the 
evidence has never shown total occupational and social 
impairment. 

Specifically, there is no evidence of persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, or an inability to perform 
activities of daily living.  The veteran is not disoriented 
to time or place.  Finally, she has no trouble recalling 
names of close relatives, occupation or her own name.  

Given the facts in this case, the Board concludes that the 
criteria for an initial rating in excess of 70 percent rating 
have not been met since the effective date of service 
connection in accordance with the provisions of Diagnostic 
Code 9434.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.129, 4.130 including Diagnostic Code 9434 (2003).  
As the Board has denied the claim for increased evaluation, 
there is no basis for assignment of "staged" ratings.  
Fenderson, supra.


Propriety of the Reduction

As noted herein above, the RO reduced the rating for 
residuals of status post thyroidectomy with hypothyroidism 
from 60 percent to 30 percent effective from the date on 
which a separate grant of service connection for major 
depression became effective.  

The RO essentially determined that the veteran's depression 
symptoms could no longer be considered as part of the 
symptomatology associated with the service-connected 
residuals of status post thyroidectomy with hypothyroidism 
for rating purposes, in order to avoid pyramiding.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2003).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).  The CAVC 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

In light of the grant of service connection for major 
depression, the RO determined that the veteran would have 
been compensated twice for the same symptomatology since 
depression is one of the criteria for rating hypothyroidism.  
As such, the RO assigned an initial 70 percent rating for 
major depression and, to avoid pyramiding, reduced the rating 
from 60 percent to 30 percent for the residuals of status 
post thyroidectomy with hypothyroidism so that the symptom of 
depression would not be compensated for under two separate 
rating codes. 

Under 38 C.F.R. § 4.119, including Diagnostic Code 7903 
(2003), a 10 percent evaluation may be assigned with symptoms 
of fatigability or when continuous medication is required for 
control.  With fatigability, constipation, and mental 
sluggishness, a 30 percent evaluation is warranted.  A 60 
percent rating may be assigned with muscular weakness, mental 
disturbance, and weight gain.  Finally, a 100 percent 
evaluation may be warranted with cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness.  

In this case, the medical evidence shows that the veteran has 
weight gain associated with residuals of status post 
thyroidectomy with hypothyroidism.  She has indicated on at 
least two VA examinations that she has had recent weight gain 
within the last couple of years.  In addition, more recent VA 
examinations indicate that she is obese.  

While the Board recognizes that the veteran has a separate 
grant of service connection for major depression, and 
therefore the symptom of depression cannot be used in 
evaluating residuals of status post thyroidectomy with 
hypothyroidism to avoid pyramiding, the medical evidence of 
record nonetheless shows that the remaining criteria for the 
assignment of a 60 percent rating for the service-connected 
residuals status post thyroidectomy with hypothyroidism have 
been met.  Specifically, the medical evidence shows that the 
veteran has muscle weakness and weight gain, in addition to 
fatigue and constipation.

The veteran has also complained of cold intolerance, which 
the Board recognizes is one of the criteria for a 100 percent 
rating for hypothyroidism.  However, the veteran does not 
have cardiovascular involvement or bradycardia, the other 
criteria associated with a 100 percent rating as symptoms of 
the status post thyroidectomy with hypothyroidism.  For these 
reasons, the Board finds that a schedular rating in excess of 
60 percent for residuals status post thyroidectomy with 
hypothyroidism is not warranted because the symptomatology 
attributable thereto does not more nearly approximate the 
criteria for the 100 percent rating under Diagnostic Code 
7903.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.119, including 
Diagnostic Code 7903 (2003).

In light of foregoing, the Board finds that the criteria for 
a 60 percent evaluation for residuals of status post 
thyroidectomy with hypothyroidism have been met since the 
effective date of the grant of service connection for major 
depression, and that the 60 percent rating does not include 
the symptomatology of depression.  As such, the 60 percent 
rating is restored.


ORDER

Entitlement to service connection for uterine prolapse and 
hysterectomy as secondary to the service-connected residuals 
status post thyroidectomy with hypothyroidism is granted.

Entitlement to an initial rating in excess of 70 percent for 
major depression is denied.  

Entitlement to restoration of the 60 percent rating for 
residuals of status post thyroidectomy with hypothyroidism is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).  
The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

In Quartuccio, the CAVC interpreted the VCAA to require that 
VA has a duty to notify the veteran as to the laws and 
regulations governing his/her appeal, to provide notice as to 
the type of evidence necessary to substantiate the claims, to 
provide notice of the veteran's responsibility to provide 
evidence, and to provide notice of the actions taken by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO has not provided the veteran with a development letter 
consistent with the notice requirements of the VCAA on the 
issue of entitlement to a TDIU or on the issue of entitlement 
to an increased rating for low back strain, as clarified by 
Quartuccio, supra.

The VBA AMC must therefore make certain that all necessary 
development and required assistance to the veteran per the 
directives of VCAA and Quartuccio is completed before 
returning the case to the Board.  In particular, the VBA AMC 
must inform the veteran of the VCAA, notify her as to the 
laws and regulations governing her appeal, provide notice as 
to the type of evidence necessary to substantiate the claim, 
provide notice of her responsibility to provide evidence, 
provide notice of the actions taken by VA and request that 
she provide any evidence in her possession that pertains to 
the claim.  


Low Back Strain

As noted herein above, the RO issued a rating decision in 
April 2001 wherein it denied an increased (compensable) 
rating for low back strain.  In May 2001 she testified at a 
personal hearing before a Hearing Officer at the RO.  A 
portion of her testimony was dedicated to reporting the 
severity of her low back strain.  

The Board liberally construes the veteran's testimony as a 
timely Notice of Disagreement (NOD) with the April 2001 
rating decision.  As such, the RO is now required to issue a 
Statement of the Case as to the issue of entitlement to an 
increased rating for low back strain.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement is filed, the claimant is 
entitled to a statement of the case, and the failure to issue 
such is a procedural defect requiring remand.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Manlincon v. West, 12 Vet. 
App. 238 (1999).

As such, the issuance of a statement of the case as to these 
issues is now required, in accordance with 38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2003).  

The Board notes that the RO subsequently issued a rating 
decision in January 2004 wherein the noncompensable rating 
for low back strain was increased to 10 percent, effective 
from September 26, 2003.  

The Board notes that the CAVC has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Consequently, the RO must now issue a Statement of 
the Case as noted herein above.  


TDIU

In view of the Board's restoration of the 60 percent rating 
for the residuals of status post thyroidectomy with 
hypothyroidism, the RO must again consider the claim of 
entitlement to a TDIU as the Board's present consideration of 
such issue would be prejudicial to the veteran in view of the 
change in the status of the combined evaluation of his 
service-connected disabilities.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Moreover, as the issue of an increased rating for the low 
back strain remains pending, the Board notes that the TDIU 
issue is inextricably intertwined with the issue of an 
increased rating for low back strain.  Thus, the TDIU claim 
must be deferred pending the outcome of her other claim.  See 
Holland v. Brown, 6 Vet. App. 443 (1994).  It also appears 
that development pertinent to the TDIU issue should be 
accomplished.  The determination of disability ratings for 
each service-connected disability is an integral part of the 
evaluation of a TDIU claim.


The RO must complete adjudication of the increased rating 
issue before the Board may complete appellate review of the 
claim for a TDIU before the Board for appeal, because the 
outcome of the claim of entitlement to an increased rating 
for low back strain may affect the outcome of the claim for a 
TDIU.  In this regard, the veteran must be afforded 
contemporaneous examinations to ascertain whether her 
service-connected disabilities would preclude all kinds of 
substantially gainful employment.  She should also be 
afforded the opportunity to submit additional evidence 
pertinent to this issue.  The Board observes that additional 
due process requirements may be applied as a result of the 
enactment of the VCAA and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  Accordingly, 
the case is REMANDED to the VBA AMC for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC is requested to issue a 
statement of the case addressing the 
issue of entitlement to a rating in 
excess of 10 percent for low back strain, 
in accordance with 38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 19.29, 19.30 
(2003).  She should be clearly advised of 
the need to file a timely substantive 
appeal if she wishes appellate review.

3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

4.  The VBA AMC should contact the 
veteran and request that she identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for her service-connected 
disabilities during the course of her 
appeal.  

She should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

6.  The VBA AMC should arrange for VA 
orthopedic endocrinological, and 
psychiatric examinations of the veteran 
for the purpose of ascertaining whether 
the veteran is able to work as the result 
of her service-connected disabilities.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiners each address whether the 
veteran's service-connected disabilities 
in combination have rendered her 
unemployable for VA compensation 
purposes.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
a TDIU.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of her claim for a TDIU and may result in its 
denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



